Dr. Gee. W. Cox        Opinion No. O-1434
State Health Officer   Re: Is there anything in the rider to
Austin, Texas          the AppropriationBill (S.B. 427) which
                       would prevent the employment of a direc-
                       tor of Public Health Education to supply
                       the public with information?
                       Which of the two articles submitted is
Dear Sir:              preferable?
          Your ,requestfor an opinion on the following questions
has been received.
         "Will you please give me an opinion regard-
    ing the rider to the AppropriationBill.(SB 427)
    found in the third paragraph, page 150 of the
    Senate Journal for Tuesday June 13, 1939. This
    t;,p regard to supplying ihe public with informa-
        .
         'I*** The expense.for this work is borne
    entirely by funds granted this Department by the
    United States Public Health Service, through Title
    VI of the Social Security~Act.
         "1 am enclosing two articles, one of which
    quotes ~me'asState Health
    mskes no personal
    nanieat t,op~ofthe page
    issue'this infortiatioh.Which of these is ~prefer-
    able'for us to use?


         "Is there anything in the rider in question
    that would prevent the employment of a,director
    of Public Health Education and the performance of
    his duties as described above. His salary is paid
    by the United States Public Health Service, and'
    his duties are outlined in the approved plan for
    health work in Texas. This is considered an out-
    standing work by the United States Public Health
    Service, and I am sure will be required should we
    continue to receive the amount allotted to Texas."
                                                               . -.

Dr. Gee. W. Cox, page 2


          No provision is made or specific salary appropriated
for the position of anDirectorof Public Health Educationn in
the itemized State Board and Department of Health appropriation
in Senate Bill 427. Consequently,such an official, if ap-
pointed, could not be compensatedout of state funds.
          Your request, however, concerns the authority of the
Board of Health to m&e the appointmentof such an officialwhen
his compensationis to be paid out of funds granted the State
Board of Health by the United States Public Health Service under
Title VI of the Federal Social Security Act.
          As respects to United States Ponds and Aid, the Gen-
era1 DepartmentalAppropriationBill rider provides as follows:
          "The proper officer or officers of any State
     Departments, bureaus or divisions of State agencies
     are hereby authorizeA to make applicatiotifor and
     accept any gifts, grants, or allotments of funds from
     the United States Government to be used on State co-
     operative and other Federal projects and programs in
     Texas, including constructionof public buildings,
     repairs and improvements. Any of such Federal Funds
     as may ?J
             e deposited in the State Treasury are hereby
     appropriatedto the specific purpose authorizedby
     the Federal Governmnt."

    -     Title VI of the Social Security Act (Title 42 U.S.C.A.
              ^...
g 801 through 803) reads as follows:
          8 801. APPROPRIATION
          "For the ouruose of assistihp States. counties,
     health districts. and other aolitical subdivisions
     of the States in establishinsand maintainim ade-
     cuate oublic-healthservices. includine the train&g
     of uersonnel for State and local health work. there
     2.sherebyauthorized to be aoorooriatedfor each fis-
     cal vear. beaimQ,ps with the fiscal year endins June
     30. 1936. the sum of $8.000.000 to be used as herein-
     after arovided,n-.(Underscoringours)
          S 802. ALLOTMENT OF APPROPRIATIONTO STATRS
          w(a) The Surgeon General of the Public Health
     Service, with the approval of the Secretary of the
     Treasury, shall, at the beginning of each,fiscalyear,
     allot to the States the total of '(1) the amount appro-
     priated for such year pursuant to section 801 of this
     chapter; and (2) the amounts of the allotmentsunder
Dr. Geo. W. Cox, page 3


     this section for the preceding fiscal year re-
     maining unpaid to the States at the end of such
     fiscal year. The amounts of such allotments
     shall be determined on the basis of (1) the popu-
     lation; (2) the special health problems; and (3)
     the financial needs; of the respective States.
     Upon making such sllotmentsthe Surgeon General of
     the Public Health Service shall certify the
     amounts thereof to the Secretary of the Treasury.
          'l(b) The amount of an allotment to any State
     under subsection (a) for any fiscal year, remain-
     ing unpaid at the end of such fiscal year, shall be
     available for allotment to States under subsection
     (a) for the succeedingfiscal year, in addition to
     the amount appropriatedfor such year.
         "(c) Prior to the beginning of each quarter
    of the fiscal year, the Surgeon General of the Pub-
    lic Health Service shall, with the approval of the
    Secretary of the Treasury, determine in accordance
    with rules and regulationspreviously prescribed
    by such Surgeon General after consultationwith a
    conference of the State and Territorialhealth au-
    thorities the amount to be paid to each State for
    such quarcer from the allotment to such State, and
    shall certify the amount so determinedto the Sec-
    retary of the Treasury. iUpon receipt of such cer-
    tification,the Secretary of the Treasury shall,
    through the Division of Disbursement of the Treas-
    ury Department and prior to audit or settlementby
    the General Accounting Office, pay in accordance
    with such certification.
          'l(d) The moneys so oaid to anv State shall
     be expended solely in carrvina out the aurooses
     suecified in section 801 of this chaoter. and in
     accordancewith olans nresented bv the ~healthau-
     thority of such State and aouroved by the Sureeon
     General of the Public Health Service. (Underscor-
     ing ours)
          S 803. INVESTIGATIONSBY PUBLIC HEALTH SERVICE:
          APPROPRIATIOM:ANNUAL REPORT TO CONGRESS
         "(a) There is hereby authorized to be appropri-
     ated~for each fiscal year, beginningwith the fiscal
     year ending June 30 1936, the sum of $2,000,000
     for expenditure by the Public Health Service for in-
     vestigation of disease and problems of sanitation
Dr. Geo. W. COX, page 4


    (includingthe printing and binding of the find-
    ings of such investigations),and for the pay and
    allowancesand traveling expenses of personnel of
    the Public Health Service, including commissioned
    officers, engaged in such investigationsor de-
    tailed to cooperatewith the health authoritiesof
    any State in carrying out the purposes specified in
    Section 801 of this chapter: Provided, That no
    personnel of the Public Health Service shall be de-
    tailed to cooperatewith the health authoritiesof
    any State except at the request of the proper au-
    thorities of such State.

         'l(b) The personnel of the Public Health Serv-
    ice paid from any appropriationnot made pursuant
    to subsection (a) may be detailed to assist in car-
    rying out the purposes of this title. ,Theappro-
    priation from which they are paid shall be reim-
    bursed from the appropriationmade pursuant to sub-
    section (a) to the extent of their salaries and
    allowancesfor services performed while so detailed.
          'l(c) The Secretary of the Treasury shall in-
     clude in his annual report to Congress a full ac-
     count of the administrationof this title."
          We are of the opinion that the purpose clause of
Title VI is sufficientlybroad to include the position of di-
rector of Public Health Education providing approval of the
Surgeon General of the U.S. Public Health service is acquired
in accordancewith section 802, subheading (d).
           ,Article4483, Revised Civil Statutes,1925, reads as
follows:
          "The State Board of Health, from time to time,
     shall make rules and regulations for the care of
     persons suffering from communicabledisease and for
     the prevention and spread of such diseases; and pre-
     pare bulletins and other publications giving infor-
     mation as to the cause, nature, treatment and pre-
     vention of disease. The board of managers, shall
     from time to time purchase from the State Board of
     Health, at the acEual cost of printing printed cop-
     ies of such rules and regulations, bulletins and
     other publications,or shall have same printed, and
     shall send or deliver such copies to all practicing
Dr. Geo. W. Cox, page 5


     physicians in the county, to all public schools
     and to such private schools as request such
     copies, and such organizations,churches, socie-
     ties, unions and individualsas may present writ-
     ten requests for copies of circulars,pamphlets
     bulletins and such other publicationsprepared by
     the State Board of Health."
          From the above article it is clear that, although
the state does not provide for a director of Public Health
Education, it approves the function which such an official
would perform and recognizes the necessity of the dissemi-
nation of heaith data and the education of the public in re-
gard to health matters. So as a matter of public policy there
is legislativeendorsementfor the general principle involved.
         We find no inhibition in the General Departmental
AppropriationBill, Senate Bill 427, against the employmentof
a director of Public Health Education to be paid out of provid-
ed Federal funds.
         The following provision is contained in the General
DepartmentalAppropriationBill's general rider:
          "No department or bureau included in this Act
     shall u*e any of the funds appropriatedto such
     department or bureau, either directly or indi-
     rectly, for the purpose of telephoning,telegraph-
     ing or distributingeither by hand or through the
     mails, any literature propaganda,letters or bulle-
     tins,,or any other mazter printed or written or to
     make any radio speech or speeches,whether tkms-
     cribed or not, or any other speech or speeches un-
     der any circumstanceswhich has the effect of publi-
     cizing or directing attention to or tending to pub-
     licize or direct attention to any individual,offi-
     cial or employee of such department or bureau or
     of any other department or bureau. It is further
     provided that no department or bureau shall main-
     tain any publicity department or have in its employ
     cr under its direction any employee or other person
     who has the title or who performs the duties or
     functions of a public relations agent, publicity
     agent or press agent. It is movided. however. that
     none of these restrictions hall amlv 111the event
     it becomes necessary. in thi ooinion of the head of
     the deaartment or bureau. as a moper function of the
     department or bureau. or in the interest of the
Dr. Geo. W.   Cox, page 6


    general public. for such department or bureau,
    throuah any of.its authorized agentsi;to issue
    any statementsor Imart any informa ion by the
    usual methods. and in so doins. said statements
    shall be issued or informationimparted in the
    name of such deoartment of bureau and shall be
    issued under or have attached thereto the name of
    the official or agent authorized to issue the same,
    but shall not otherwise include the name of any
    individual. official or employee of such deoart-
    ment or bureau or of any other department or bu-
    m."     (Underscoringours)
          In respect to the disseminationof public health in-
formation and statistics,the proviso contained in the under-
scored sentence of the section above quoted, is governing.
The giving of information on health subjects to the public is
a proper function of the State Board of Health. Such informa-
tion is to the interest of the general public. A director of
Public Health Education would not come within the prohibition
of the second sentencewhich states that no department or bu-
reau shall ---
          l'*** have in its employ or under its direc-
     tion any employee or other person who has the ti-
     tle or who performs the duties or functions of a
     public relations agent, publicity agent or press
     agent. ***'I
          It is our opinion that the general rider of S.B. 427
contains no inhibition against the use of availableFederal
Funds under Title VI of the Social Security Act relating to pub-
lic health work for the employment of a director of Public
Health Education by the State Board of Health provided approval
of the Surgeon General of the U. S. Public Health Service is ob-
tained.
          We have examined the two press release forms submitted
for our approval and we wish to advise that we find nothing ob-
jectionableor in violation of the above quoted provision of S.B.
427 in either of them. We consider it essential, and the press
would probably require before running the information the name
of the State Health Officer on the bulletin. A direct quotation
of the State Health Officer in a press release is not objection-
able on the grounds of "publicizingor directing attention to or
tending to publicize or direct attention" to the State Health
Officer inasmuch as it is a proper function of the State Health
Officer to release vital health informationto the public, and,
..

     Dr. Geo. W. Cox, page 7


     also, inasnuch as the press would require the use of his name
     as authority for official statements.
               We approve both forms as being within the authority
     of the State Health Officer under Article 4483, Revised Civil
     Statutes 1925, and the proviso of the above quoted section
     0f S.B. $27.


                Trusting that we have fully answered your inquiries,
     we are
                                     Yours very truly
                                     ATTORNEY GENERAL OF TEXAS
                                     By /s/ Dick Stout
                                     Dick Stout, Assistant
     APPROVED SEP 30, 1939
     /s/ Gerald C. Mann
     ATTORNEY GENERAL OF TEXAS
     DS:ob:wb